DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-25, 27, 29-32, 34-38 and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,727,786. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same subject matter, as detailed below:
Claim 21
Claims of ‘786 patent
A portable walk-through heart exhibit, the heart exhibit comprising: an inflatable structure inflated to a model of a human heart, and wherein the inflated model has an interior;
Claim 1: “An inflatable exhibit of a human heart comprising: an inflatable infrastructure inflatable to a three-dimensional partial representation of the human heart at a scale greater than at least, 15:1, the infrastructure including a cross-sectional plane thereacross; and a walk-through passageway defined, at least in part, by the inflated infrastructure…

Re “portable”, see claim 19: “moving the inflatable infrastructure to a different site…”
a walk-through pattern through the interior of the inflated model, wherein the walk- through pattern includes an entrance into the inflated model; and
Claim 1: “and wherein, except for an exit and entrance to the passageway…”
wherein the inflated model includes a right ventricle, a left ventricle, and a septum that separates the right ventricle from the left ventricle.
Claim 4: “ the passageway includes a passage from a representation of the right ventricle into a representation of the left ventricle.”

Claim 9: “ wherein the inflatable structure includes an inflatable wall between the representations of the left and right ventricles, the wall representing the septum and the passageway being provided by an opening made in the wall to represent a septal defect.”


With respect to claims 22 and 38, the claims of the ‘786 patent recite the claim limitations in claim 9.
With respect to claims 23 and 24, the claims of the ‘786 patent recite the claim limitations in claim 6.
With respect to claim 25, the claims of the ‘786 patent recite the claim limitations in claim 9.
With respect to claim 27, while the claims of the ‘786 patent do not explicitly recite the use of polymer fabric as recited, It is proper under MPEP 804(II)(B)(2)(a) to use the specification as a guide to learn the meaning of a term in the claim. Further, the scope of the claims is to be determined not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art. The portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application. In this case, it is proper to consider the specification when considering the meaning and scope of “inflatable infrastructure” as recited in the claims.  In particular, col. 6, lines 40-43 of the specification of the ‘786 patent teach that the inflatable structure comprises a polymer fabric.  

With respect to claims 29 and 37, the claims of the ‘786 patent recite in claim 19 that the inflatable structure is deflatable.  One of ordinary skill would understand that inflatable and deflatable structures, particularly those formed of a polymer fabric as discussed above with respect to claim 27, are generally capable of being folded.
With respect to claim 30, the recited weight range is considered to be an obvious variation on the portable inflatable structure formed of polyester fabric disclosed in the ‘786 patent.
With respect to claims 31 and 40, the claims of the ‘786 patent recite the claim limitations in claims 5 and 8.
With respect to claim 32, again, it is proper to use the specification as a guide to learn the meaning of a term in the claim.as discussed above with respect to claim 27.  In this case, it is proper to consider the specification when considering the meaning and scope of “valve” as recited in the claims.  In particular, col. 6, lines 64 to col. 7, line 1 of the specification of the ‘786 patent teach the provision of a mitral valve.
With respect to claim 34, the steps of inflating and deflating inflatable structure are recited in claim 19 of the ‘786 patent.
With respect to claim 35, the claims of the ‘786 patent recite the claim limitations in claim 3.
With respect to claim 36, the claims of the ‘786 patent recite the claim limitations in claim 15.
With respect to claim 41, the claims of the ‘786 patent recite the claim limitations in claim 14.

Claims 26, 33 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,727,786 in view of claims 1-30 of U.S. Patent No. 10,339,835.  The claims of the ‘786 patent disclose or suggest the claim limitations with the exception of the provision of additional arteries and veins on an outer surface of the device.  These features are recited in claim 13 of the ‘835 patent, and would have been obvious to one of ordinary skill in the art for the purpose of providing additional detail to the representation of a human heart.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,727,786 in view of Morgan (US 7,352,339).  The claims of the ‘786 patent disclose or suggest the claim limitations with the exception of the provision of removably attached interior illumination as recited.  It is known to provide removably attached lighting within an interior space, as disclosed for example by Morgan (see e.g. Fig. 60 and 61 and col. 37, line 59 to col. 38, line 9), and would have been obvious to one of ordinary skill in the art for the purpose of allowing a user to more easily see the interior of the device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
December 1, 2022